Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 April 2021 has been entered.

Response to Amendment
This office action is in response to Applicant’s request for continued examination filed 19 April 2021.
Claims 1-4, 6-15, 17, 18, and 20-23 were previously pending. Claims 1, 15, and 18 have been amended according to Applicant’s amendments. Dependent claims 6 and 21 have been cancelled. New claims 24 and 25 have been added. Accordingly, claims 1-4, 7-15, 17, 18, and 20, 22-25 are pending and under consideration.

Response to Arguments/Remarks
Applicant’s request for clarification, see remarks page1 as cited and explained in the rejection. 
Applicant further argues on page of the remarks that the collective teachings of XtremeIO, Dube, and Brown fails to teach every limitation of claims 1-4, 6-8, 12, 13, 15, 17, 18 and 20-23. However, the argument does not specifically point out how the language of the claims patentably distinguishes them 
Applicant’s remaining arguments, see remarks pages 9-12, are directed to limitations newly added via amendment and argue Brown does not teach them. However, Brown is not cited to teach the limitations and they are addressed in the rejection that follows below. In particular, Inoue (US 2011/0167235 A1) is cited to teach the newly added claim limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1-4, 7-8, 12, 13, 15, 17, 18, 20, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Introduction to XtremIO Virtual Copies (INTRODUCTION TO XtremIO VIRTUAL COPIES, EMC white paper, Part Number H13035-01, March 2016 hereinafter XtremIO) in view of Dube et al (US 2014/0201451 A1, hereinafter Dube), further in view of Brown et al (US 2018/0284988 A1, hereinafter Brown), further in of Inoue et al (US 2011/0167235 A1, hereinafter Inoue).
Regarding claims 1, 15, and 18, taking claim 1 as exemplary, XtremIO discloses an apparatus comprising: at least one processing device comprising a processor coupled to a memory (See XtremIO, page 15, disclosing a controller that saves CPU power and memory);
said at least one processing device being configured: to identify a storage volume to be added to a consistency group for replication from a source storage system to a target storage system (See XtremIO, page 19, disclosing “copies on a set of volumes can be created manually…or by placing volumes in a consistency group container and creating a copy of the Consistency Group and Fig. 7, disclosing a production volume and copy volume);
to generate a snapshot of the storage volume (See XtremIO, page 18, fig. 9 disclosing creating snapshots of a 16-block volume); 
to create a dummy volume on the target storage system (See XtremIO, Fig. 7, disclosing production volume and a copy volume and page 16, “creating a copy is a very quick operation”) and ;
to copy the snapshot to the dummy volume (See XtremIO, page 14, Table 1, disclosing XtremIO Virtual Copies are both an instantaneous copy of a volume and snapshot);
to add the storage volume to the consistency group (See XtremIO, page 19, “by placing volumes in a Consistency Group”); and
in conjunction with replication of the consistency group from the source storage system to the target storage system (See XtremIO page 13, “supports a consistent copy image on multiple volumes 
for each of a plurality of data of the storage volume, to determine if the data already exists in the target storage system as part of the dummy volume (See XtremIO, page 15, disclosing space is consumed only by new and globally unique data blocks, and therefore must be a verification that the same data does not already exist on the system); 
for at least one data that already exists in the target storage system as part of the dummy volume, to cause a reference count to be incremented in the target storage system for that data instead of copying that data from the source storage system to the target storage system (See XtremIO, page 15, disclosing space is consumed only by new and globally unique data blocks and page 22, disclosing a counter that tracks each instance of a block); and
for at least one data that does not already exist in the target storage system as part of the dummy volume, to copy that data from the source storage system to the target storage system. (See XtremIO, page 15, disclosing space is consumed only by new and globally unique data blocks).
XtremIO does not disclose the data as page data.
However, Dube discloses the data as page level data (See Dube. Fig. 2 and 4, and [0015]).
XtremIO and Dube are analogous art because they are both directed to improved data storage migration and management techniques. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the volume replication of XtremIO with the page level deduplication of Dube as it improves the block level migration of XtremIO with the finer page grain of Dube and minimizes the cost of data migration (See Dube [0016]).
Neither XtremIO nor Dube further discloses wherein the replication of the consistency group comprises asynchronous replication of the consistency group carried out over a plurality of asynchronous replication cycles; and wherein the storage volume is added to the consistency group in conjunction with a start of a given one of the asynchronous replication cycles.
However, Brown discloses wherein the replication of the consistency group comprises asynchronous replication of the consistency group carried out over a plurality of asynchronous replication cycles (See Brown, Fig 6 & [0014], [0089], [0099], [0104] disclosing initiating a consistency group using and wherein the storage volume is added to the consistency group in conjunction with a start of a given one of the asynchronous replication cycles (See Brown, [0014], disclosing initiating a consistency group using asynchronous local to remote mirroring of data, where initiating a consistency group includes creation of a snap-copy source).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the volume snapshot mirroring system of XtremIO and Dube, with the asynchronous volume and consistency group replication of Brown as doing so would increase the performance of the system by allowing the local copy target data to be safely overwritten (See Brown, Abstract).
None of XtremIO, Dube, or Brown discloses wherein a matching empty volume is added to the target storage system in conjunction with adding the storage volume to the consistency group, the matching empty volume serving as target storage volume that is transformed, as part of the replication of the consistency group, to a replicated storage volume in the target storage system.
However, Inoue discloses wherein a matching empty volume is added to the target storage system in conjunction with adding the storage volume to the consistency group, the matching empty volume serving as target storage volume that is transformed, as part of the replication of the consistency group, to a replicated storage volume in the target storage system (See Inoue, Fig. 5, [0079], disclosing volume pairs includes a primary volume and a secondary volume, corresponding to Applicant’s storage volume and target storage volume, respectively and [0106] and [0110], disclosing the adding of volume pairs to a consistency group via a remote copy operation, and which therefore transforms the secondary volume into a target volume for data copied from the primary storage volume). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the asynchronous volume mirroring system of XtremIO, Dube, and Brown with the consistency group volume pair addition method of Inoue as it allows for I/O processing to continue even if the volume pairs are suspended (See Inoue, [0015]).
Regarding claim 2, XtremIO in view of Dube, further in view of Brown, and further in view of Inoue disclosed the apparatus of claim 1 as described hereinabove. XtremIO further discloses wherein said at least one processing device is implemented at least in part within the source storage system (See XtremIO, page 15, disclosing “More CPU power and memory remains available” via a single controller).
Regarding claim 3, XtremIO in view of Dube, further in view of Brown, and further in view of Inoue disclosed the apparatus of claim 2 as described hereinabove. XtremIO further discloses wherein said at least one processing device comprises a storage controller of the source storage system (See XtremIO, page 15, disclosing the system “Cluster’s Storage controllers are all constantly engaged in managing the I/O data flow”).
Regarding claim 4, XtremIO in view of Dube, further in view of Brown, and further in view of Inoue disclosed the apparatus of claim 1 as described hereinabove. XtremIO further discloses wherein the storage volume comprises at least one logical storage volume comprising at least a portion of a physical storage space of one or more storage devices of the source storage system (See XtremIO, page 16 and Fig. 6, disclosing logical volume diagram where every written block address maps to unique physical blocks that are written to SSD).
Regarding claims 7 and 22, taking claim 7 as exemplary, XtremIO in view of Dube, further in view of Brown, further in view of Inoue disclosed the apparatus of claim 1 as described hereinabove. XtremIO further discloses wherein causing a reference count to be incremented in the target storage system for a given one of the data pages further comprises causing one or more metadata structures maintained for the replicated storage volume in the target storage system to be updated (See XtremIO, pages 21-22, disclosing an existence bitmap and “whenever data is written to a volume, the corresponding bit to that volume is set in the corresponding LBA’s bitmap”).
Regarding claims 8 and 23, taking claim 8 as exemplary, XtremIO in view of Dube, further in view of Brown, further in view of Inoue disclosed the apparatus of claim 7 as described hereinabove. XtremIO further discloses wherein the metadata structures comprise an address-to-hash table of the replicated storage volume
Regarding claim 12, XtremIO in view of Dube, further in view of Brown, further in view of Inoue disclosed the apparatus of claim 1 as described hereinabove. XtremIO further discloses wherein the storage volume is added to the consistency group while the consistency group is subject to an ongoing replication process for replication of the consistency group from the source storage system to the target storage system (See XtremIO, page 19, disclosing “copies on a set of volumes can be created manually, or by placing volumes in a consistency group container and creating a copy of the consistency group” or in other words, while a copy of a consistency group is ongoing, a storage volume can also be placed in the consistency group for replication).
Regarding claims 13, 17, and 20, taking claim 13 as exemplary, XtremIO in view of Dube, further in view of Brown, further in view of Inoue disclosed the apparatus of claim 1 as described hereinabove. XtremIO further discloses wherein the source storage system continues to process input-output operations directed to the storage volume subsequent to generation of the snapshot of the storage volume (See XtremeIO, page 15, disclosing “creation of virtual copies cause no impact” and “no physical data movement is incurred on new writes” and page 4, disclosing “does not impact production or other copes”, “bullet-proof consistent IOPS”, and “without impacting the production SLAs”).
Claims 9-11, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Introduction to XtremIO Virtual Copies (INTRODUCTION TO XtremIO VIRTUAL COPIES, EMC white paper, Part Number H13035-01, March 2016 hereinafter XtremIO) in view of Dube et al (US 2014/0201451 A1, hereinafter Dube), further in view of Brown et al (US 2018/0284988 A1, hereinafter Brown), further in view of Inoue et al (US 2011/0167235 A1, hereinafter Inoue) and further in view of Kandamuthan (US 9990156 B1, hereinafter Kandamuthan).
Regarding claims 9 and 24, taking claim 9 as exemplary, XtremIO in view of Dube, further in view of Brown, and further in view of Inoue disclosed the apparatus of claim 1 as described hereinabove. None of XtremIO, Dube, Brown, or Inoue further discloses wherein determining if a given one of the data pages already exists in the target storage system as part of the dummy volume comprises: comparing a content-based signature of the given data page to content-based signatures of respective data pages of the dummy volume; and determining that the given data page already exists in the target storage system as part of the dummy volume responsive to a match between the content-based signature of the given data page and a particular one of the content-based signatures of respective data pages of the dummy volume.
However, Kandamuthan discloses wherein determining if a given one of the data pages already exists in the target storage system as part of the dummy volume comprises: comparing a content-based signature of the given data page to content-based signatures of respective data pages of the dummy volume (See Kandamuthan, Fig. 5, steps 504 and 506, disclosing identifier comparison); and 
determining that the given data page already exists in the target storage system as part of the dummy volume responsive to a match between the content-based signature of the given data page and a particular one of the content-based signatures of respective data pages of the dummy volume (See Kandamuthan, Fig. 5, steps 506, 514, and 516, disclosing if a matching identifier is found, sending only a data block representation for backup storage as the datablock itself already exists in storage).
XtremIO, Dube, Brown, Inoue and Kandamuthan are analogous art because they are each directed to efficient data storage management techniques. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the volume snapshot mirroring system of XtremIO, Dube, Brown, and Inoue with the deduplication of Kandamuthan as doing so would increase system performance by minimizing the amount of data transferred over a network to backup storage (See Kandamuthan, Col 4, lines 9-14).
Regarding claims 10 and 25, taking claim 10 as exemplary, XtremIO in view of Dube, further in view of Brown, further in view of Inoue, and further in view of Kandamuthan disclosed the apparatus of claim 9 as described hereinabove. Dube further discloses wherein the content-based signatures comprise respective hash digests of respective ones of the data pages (See Dube, Fig. 4 and [0030], [0032] and [0050]).
Regarding claim 11, XtremIO in view of Dube, further in view of Brown, further in view of Inoue, and further in view of Kandamuthan disclosed the apparatus of claim 9 as described hereinabove. Dube further discloses wherein a given one of the hash digests is generated by applying a secure hashing algorithm to content of a corresponding one of the data pages.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Introduction to XtremIO Virtual Copies (INTRODUCTION TO XtremIO VIRTUAL COPIES, EMC white paper, Part Number H13035-01, March 2016 hereinafter XtremIO) in view of Dube et al (US 2014/0201451 A1, hereinafter Dube), further in view of Brown et al (US 2018/0284988 A1, hereinafter Brown), further in view of Inoue et al  (US 2011/0167235 A1, hereinafter Inoue), further in view of Koshy (US 9798573 B1, hereinafter Koshy), and even further in view of Sekine et al (US 2009/0132228 A1, hereinafter Sekine).
Regarding claim 14, XtremIO in view of Dube, further in view of Brown, and further in view of Inoue disclosed the apparatus of claim 1 as described hereinabove. None of XtremIO, Dube, Brown, or Inoue further discloses wherein responsive to successful replication of the storage volume from the source storage system to the target storage system, the snapshot of the storage volume is removed from the source storage system and the dummy volume is removed from the target storage system.
However, Koshy discloses wherein responsive to successful replication of the storage volume from the source storage system to the target storage system, the snapshot of the storage volume is removed from the source storage system (See Koshy, Col. 3, lines 22-29, disclosing deletion of source snapshot after completion of the backup procedure).
XtremIO, Dube, Brown, Inoue and Koshy are analogous art because they are each directed to improved data backup management techniques. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to combine the volume snapshot mirroring system of XtremIO, Dube, Brown, and Inoue with the snapshot deletion of Koshy since snapshots are transient and upon backup completion, storage space can be reclaimed from the now backed-up source snapshot which is ordinarily deleted (See Koshy, Col 3, lines 22-24).
None of XtremIO, Dube, Brown, Inoue or Koshy, discloses the dummy volume is removed from the target storage system. However, Sekine discloses the dummy volume is removed from the target storage system (See Sekine, [0052], disclosing deletion of a tape volume temporarily added at the end of the use of the volume).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the combine the volume snapshot mirroring system of XtremIO, 

EXAMINER’S NOTE
	
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691.  The examiner can normally be reached on Monday-Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2137                                                                                                                                                                                                        



/E.H.K/Examiner, Art Unit 2137